Ci-ialmeRS, J.,
delivered the opinion of the court.
Buckner recovered a judgment against Pipes, on February 11, 1871, upon which, within a year and a day, a writ of fieri facias was issued, which was followed by an alias fieri facias two years afterwards.
Within seven years of the recovery of the judgment, and of course within less than seven years of the issuance of the last fieri facias, this writ of scire facias was sued out to revive the judgment. It was properly dismissed, upon motion of the defendant, at plaintiff’s costs, because it was wholly unnecessary, and, therefore, a wrongful accumulation of costs. No new party was sought to be charged, and there was no sort of obstacle to the issuance of a pluries fieri facias. Locke v. Brady, 30 Miss. 21.
We are asked by counsel to indicate the proper method of keeping alive a judgment about to become barred by the Statute of Limitations. We cannot conceive that there is any difficulty in the matter. If no execution has been issued within a year and a day from the rendition of the judgment, it must be revived by scire facias. If there has been such issuance, it may be kept perpetually alive by the successive issuance of executions within seven years of each other. The lien of the *368judgment expires at, the end of seven years from its rendition. Thereafter, a special lien on particular property may be acquired by the delivery of an execution to the sheriff and its levy on the property, as provided by sect. 841, Code of 1871. If it be desired to perpetuate the general lien, it must be done by a new suit, based upon the judgment already obtained, and the acquisition of a new judgment within seven years of the rendition of the old one. Code 1871, sects. 2153, 2154, 2159.
Affirmed.